DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 8 March 2022.
Claims 26-46 are currently pending and being examined. 
Applicant is reminded of the proper form for Amendments (MPEP §714), which requires changes made to the claims must be shown by strike-through (for deleted matter) or underlining (for added matter). Claims 36, 38, 43, and 45 are missing their markups. Since, it is clear what amendments were made to overcome previous claim and 112 rejections, the claims will be examined as currently presented. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,556,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent read on the claims of the present application.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,556,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent read on the claims of the present application.
Claim 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,556,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent read on the claims of the present application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacques (US 5,147,271).

Claim 26, Bacques teaches a machine (Fig. 14) for forming a container (Fig. 2) from a blank (F1), wherein the blank includes a reinforcement panel (8), a first side panel (7), a first end panel (5), a second side panel (3), a second end panel (1), and a glue panel (16) connected in series along a plurality of parallel fold lines (see Fig. 1; 17, 9, 12, 14, 15), said machine comprising:
a mandrel (23) coupled to a frame (50), said mandrel having a first side (31), an opposite second side (27), and an external shape complementary to an internal shape of at least a portion of the container (Fig. 7; col. 5 l. 63);
a first presser arm (61) associated with the frame (50), said first presser arm positionable generally proximate said first side (31) of said mandrel (23), said first presser arm (61) configured to press a first portion of the blank (F1) including at least the second end panel (1) against said first side of said mandrel (col. 7 l. 54-55; see Figs. 8 & 10);
a folding arm (60) associated with the frame (50), said folding arm (60) positionable at least generally proximate said second side (27) of said mandrel (23), said folding arm (60) configured to wrap a second portion of the blank (F1) including at least the first end panel (5) and the first side panel (3) about said mandrel (col. 7 l. 48-54; see Figs. 8 & 10); and
a second presser arm (69) associated with the frame (50), said second presser arm (69) disposed generally proximate said first presser arm (61), said second presser arm (69) configured to press a third portion of the blank including at least the reinforcement panel against said first side of said mandrel (col. 7 l. 57-59; see Figs. 8 & 10) to overlay the second end panel for coupling the reinforcement panel (8) to the second end panel (1; the edges of 8 and 1 overlay each other at line 17; see Fig. 1) to form the container from the blank.


    PNG
    media_image1.png
    659
    879
    media_image1.png
    Greyscale
Claim 27, Bacques teaches the machine in accordance with Claim 26, further comprising:
a first lift mechanism (annotated Fig. 10) coupled to said first presser arm (61 via body 58) and associated with the frame (50); 
a second lift mechanism (59) coupled to said folding arm (60 via body 58) and associated with the frame (50) ; and
a suspension mechanism (64) coupled to said second presser arm (69) and associated with the frame (50).

Claim 36, Bacques teaches a method for forming a container (Fig. 2) from a blank (F1) using a machine (Fig. 14), wherein the blank includes a reinforcement panel (8), a first side panel (7), a first end panel (5), a second side panel (3), a second end panel (1), and a glue panel (16) connected in series along a plurality of parallel fold lines (see Fig. 1; 17, 9, 12, 14, 15), and where the machine includes a mandrel (23), a first presser arm (61) positionable generally proximate a first side (31) of the mandrel (23), a folding arm (60) positionable at least generally proximate a second side (27) of the mandrel (23) opposite the first side (see Fig. 5), and a second presser arm (69) disposed generally proximate the first presser arm (61), said method comprising:
positioning the blank (F1) under (Fig. 6) the mandrel (23);
pressing a first portion of the blank (F1) including at least the second end panel (1) against the first side (31) of the mandrel (23) using the first presser arm (61; col. 7 l. 54-55; see Figs. 8 & 10);
wrapping a second portion of the blank (F1) including at least the first end panel (5) and the first side panel (3) about the mandrel (23) using the folding arm (60; col. 7 l. 48-54; see Figs. 8 & 10);
wrapping a third portion of the blank (F1) including at least the reinforcement panel (8) about the mandrel (23) to overlay the second end panel against the first side of the mandrel (col. 7 l. 57-59; see Figs. 8 & 11) using the second presser arm (69), for coupling the reinforcement panel (8) to the second end panel (1) to form the container from the blank (the edges of 8 and 1 are coupled together at line 17; see Fig. 1); and
ejecting the container (col. 7 l. 6) from the mandrel after the first portion, the second portion, and the third portion of the blank are wrapped about the mandrel (col. 7 l. 48-59).

Claims 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couture (US 8,342,335).

Claim 43, Couture teaches a container (shipper display 410; Fig. 25) formed from a blank (blank 210; Fig. 23).
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations. 

Claim 44, Couture teaches the container in accordance with Claim 43. 
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations. 

Claim 45, Couture teaches the container in accordance with Claim 43, wherein the container (410; Fig. 25) comprises a shelf-ready shipper display container with a removable shipping cover (hood portion 414; Fig. 26), the removable shipping cover includes a portion of the second end panel above a cut line (P1; Fig. 24) in the second end panel, a glue area (242) is defined on the portion of the second end panel (236) above the cut line. 
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations.

Claim 46, Couture teaches the container in accordance with Claim 43.
Note all the limitations that follow are product-by-process limitations. MPEP §2113. The blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bacques (US 5,147,271).

Claim 28, Bacques teaches the machine in accordance with Claim 26, wherein said first presser arm (61) is operatively coupled to a first mechanism (arm 61 is moved by a mechanism; col. 7 l. 34-37), said folding arm (60) is operatively coupled to a second mechanism (63; col. 7 l. 34-37), and said second presser arm (69) is operatively coupled to a third mechanism (presser; col. 7 l. 38-43), said machine further comprising a control system (“carried out automatically” col. 7 l. 15-16) in communication with said first mechanism (61), said second mechanism (60), and said third mechanism (69), said control system (col. 7 l. 15-16) is configured to transmit a signal to each of said first, second, and third servomechanisms to independently control movement of said first presser arm, said folding arm, and said second presser arm to wrap at least the first, second, and third portions of the blank about said mandrel to form the container (col. 7 l. 48-59).
Bacques does not expressly disclose servomechanisms to actuate pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art to use servomechanisms for actuating a pressing and folding arm.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using servomechanisms as known equivalents that are used for the same purpose within the art. (MPEP §2144.06(l)).
Bacques does not expressly disclose a control system sending signals to pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art that an automatic system uses a control system to send signals to pressing and folding arms. 
Therefore, it would have been obvious to on having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using a control system to carry out an automatic process. (MPEP §2144.04(III)).

Claim 29, Bacques teaches the machine in accordance with Claim 28, further comprising:
a first lift mechanism (annotated Fig. 10 in claim 27) coupled to said first presser arm (61) and associated with the frame (50);
a second lift mechanism (59) coupled to said folding arm (60) and associated with the frame (50); and
a suspension mechanism (64) coupled to said second presser arm (69) and associated with the frame (50), wherein said first lift mechanism (annotated Fig. 10 in claim 27) is operatively coupled to a fourth mechanism (61), said second lift mechanism (58) is operatively coupled to a fifth mechanism (59), and said suspension mechanism (64) is operatively coupled to a sixth mechanism (64), wherein said control system is in communication with said fourth servomechanism, said fifth servomechanism, and said sixth servomechanism (“carried out automatically” col. 7 l. 15), said control system is further configured to transmit a signal to each of said fourth, fifth, and sixth servomechanisms to independently control movement of said first lift mechanism, said second lift mechanism, and said suspension mechanism (col. 7 l. 15) to wrap at least the first, second, and third portions of the blank about said mandrel to form the container (col. 7 l. 48-59).
Bacques does not expressly disclose servomechanisms to actuate pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art for servomechanisms to be used for actuating a pressing and folding arm.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using servomechanisms as known equivalents that are used for the same purpose within the art. (MPEP §2144.06(l)).
Bacques does not expressly disclose a control system sending signals to pressing and folding arms. 
Examiner takes official notice that it is old and well-known in the art that an automatic system uses a control system to send signals to pressing and folding arms. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, to modify the machine of Bacques, by using a control system to carry out an automatic process. (MPEP §2144.04(III)).

Allowable Subject Matter
Claims 30-35 and 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive. 
Applicant’s Argument:
(1) “Bacques discloses a presser 68, which applies a tongue 16 against the face of a mandrel 23, which is followed by a presser 69, which applies panel 8 against tongue 16, and due to the presence of adhesive 54, panel 8 is then secured to the tongue 16. See at least Figures 8 and 10 and column 7, lines 56-60 of Bacques, Accordingly, in Bacques, presser 69 overlays the tongue 16 and not panel 1 such that pane! 8 is coupled to the tongue 16 and not to panel 1.” (Remarks p. 12)
(2) “The Office Action merely alleges that the blank of Couture is the exact same as the instant application, therefore the blank is capable of being formed by the process limitations. See pg. 11 of the Office Action. Applicant respectfully traverses the rejections.
Couture discloses a shelf-ready shipper display 410 from a blank. See at least Fig 25 and corresponding text in the application of Couture. However, nothing in Couture discloses forming the display 410 by the limitations of the process as claimed at least in independent claim 43.” (Remarks p. 13)

Examiner’s Response: 
(1) Bacques presser 69 is configured to press a third portion of the blank including at least the reinforcement panel 8 against the first side of said mandrel. (col. 7 l. 57-61). The machine of Bacques is capable of having the panel 8 overlay the panel 1, as the panels can be of any size and capable of overlaying a little or all the way depending on their sizes. Additionally, the example blank in Bacques shows they are coupled at the fold line. 
(2) Claims 43-46 are written as product-by-process claims and only the container is claimed, Couture discloses the exact same blank as presently claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731